Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-5, 7-20 and 22-26 are pending. Claims 24-26 have been added. Claims 6 and 21 have been canceled. Claims 1, 7-8 and 22 have been amended. Claims 1, 9, 17-18, 20, 22 and 24-26 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and a pre-formulation consisting of sorbitan monooleate, phosphatidyl choline and ethanol. Claims 2-5, 7-8, 10-16, 19 and 23 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a new rejection.
Claims 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claims 25-26 are drawn to the pre-formulation of claim 1, wherein the crystal hardener is selected from…… Claim 1 is drawn to a pre-formulation that excludes a crystal hardener. Thus, claims 25-26 exclude specific types of crystal hardeners. Claim 1 already excluded crystal hardeners (all types of crystal hardeners), thus claims 25-26 are broader in scope that claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 6, 17-18 and 20-22 under 35 U.S.C. 103 as being unpatentable over Ki et al. is withdrawn in view of Applicant’s arguments.
The rejection of claims 1, 6, 9, 17-18 and 20-22 under 35 U.S.C. 103 as being unpatentable over Mayo et al. in view of Ki et al. is withdrawn in view of Applicant’s arguments.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This rejection is maintained.
Claims 1, 9, 17-18, 20, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Thuresson et al. (WO 2005/117830) in view of Ki et al. (Journal of Controlled Release 185 (2014) 62–70).
With respect to claims 1, 6 and 9, Thuresson et al. teach a pre-formulation comprising a low viscosity, non-liquid crystalline, mixture of glycerol dioleate, at least one phospholipid, and at least one biocompatible, oxygen containing, low viscosity organic solvent; and wherein the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with an aqueous fluid (claims 1 and 3), wherein the phospholipid is phosphatidylcholine (claim 6), wherein the solvent is ethanol (page 14, 1st and last para) and wherein atypical range of suitable viscosities is 1 to 1000 mPas (page 8, lines 14-15). 
Thuresson et al. also teach that the viscosity of the "low viscosity" solvent component c (single solvent or mixture) should typically be no more than 18 mPas at 20°C (page 16, 1st para).
Thuresson et al. do not specifically teach a formulation comprising sorbitan monooleate, and also do not teach the claimed amounts of i), ii), and iii).
Ki et al. teach a pre-formulation (similar to the pre-formulation of Thuresson et al.), which comprises a low viscosity, non-liquid crystalline, mixture of sorbitan monooleate, phosphatidyl choline, and ethanol; wherein the pre-formulation forms, or is passim). 
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case it would have been obvious, with a reasonable expectation of success, to substitute the glycerol dioleate (i.e. an ester of a sugar derivative) of Thuresson et al. for the Span 80 (i.e. sorbitan monooleate; an ester of a sugar derivative) of Ki et al.
One of ordinary skill in the art would have been motivated to do so because it is obvious to substitute equivalents known for the same purpose.
With respect to the claimed amounts of i) and ii) (instant claims 17-18 and 24), Thuresson et al. teach various amounts (Example 47). Thus, the skilled artisan would have arrived at the instantly claimed amounts by normal routine optimization (see MPEP 2144.05).
With respect to the claimed ratios of i) and ii) (instant claims 1 and 22), Thuresson et al. teach that the weight ratio of i) and ii) is between 95:5 and 5:95 (claim 9).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
With respect to claim 20, Thuresson et al. teach an injectable depot formulation comprising the pre-formulation (claims 18-19).
With respect to claims 25-26, the pre-formulation of Thuresson et al. does not comprise a liquid crystal hardener.

Response to Arguments
Applicant’s arguments filed on 7/19/2021 have been fully considered but they are not persuasive.
Applicant argues that ‘[T]huresson's disclosure of "sugar moieties (such as inositol and glucosyl based moieties)" or "esters of polyols" as possible polar "head" groups for its neutral diacyl lipid would not have motivated the skilled person to use the sorbitan polar "head" group of the claimed sorbitan monooleate, sorbitan dioleate, sorbitan trioleate, sorbitan tetraoleate, or mixtures thereof. As discussed in the present application, sorbitan is a dehydrated and cyclized C-6 sugar alcohol—something which Thuresson does not explicitly disclose using”.
Applicant also argues that “[e]ven assuming for the sake of argument that Thuresson would have motivated the skilled person to replace its polar "head" groups with the claimed sorbitan polar "head" group, that person would also have included a liquid crystal hardener—something that is excluded from the claimed invention. The present application explains that "[f]ormulations of the invention differ from known lipid systems based on glycerol dioleate and phosphatidyl choline (GDO/PC) in that the glycerol-derived diacyl lipid is replaced, largely replaced or at least supplemented with an ester of a sugar or sugar derivative." Id. at H [0045], Unlike the claimed invention, prior art pre-formulations comprising a fatty acid sorbitan ester and phospholipid also required a liquid crystal hardener. See id. at H [0046], The skilled person would have understood from the prior art that a liquid crystal hardener was necessary to produce an effective slow-release lipid formulation of sorbitan esters and phospholipids. See id. at H See id. at H [0048], Thus, even if Thuresson motivated the skilled person to use the claimed sorbitan polar "head" group, that person would also have included a liquid crystal hardener”.
Applicant’s arguments are not persuasive.
The pre-formulation of Thuresson et al. does not comprise a liquid crystal hardener. One of ordinary skill in the art would have been motivated to substitute a surfactant for another surfactant (see MPEP 2144.06). In the instant case, the skilled artisan would have reasonably expected the pre-formulation of Thuresson et al., wherein the surfactant GDO is substituted for the surfactant Span 80, to have the same properties. Whether or not Ki et al. uses a crystal hardener is irrelevant because, once again, the motivation is to substitute one surfactant for the other. Nowhere in Ki et al. teach that the Span 80 needs the crystal hardener to function as a surfactant. 
For the reasons stated above the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
This rejection is maintained.
Claims 1, 9, 17-18, 20, 22 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9974861 (or claims 1-25 of U.S. Patent No. 9820934, or claims 1-24 of U.S. Patent No. 9757461, or claims 1-36 of U.S. Patent No. 9555118, or claims 1-33 of U.S. Patent No. 8871712, or claims 1-6 of U.S. Patent No. 8097239) in view of Ki et al. (Journal of Controlled Release 185 (2014) 62–70). 
US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239 claim pre-formulations comprising a low viscosity mixture of: glycerol dioleate; at least one phosphatidyl choline; and ethanol.
US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239 also claim amounts of i) and ii) encompassed by the instant claims.
US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239 further claim ratios of i) and ii) encompassed by the instant claims.
US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239 additionally claim the same viscosity instantly claimed.
US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239 do not claim sorbitan monooleate.
Ki et al. teach a pre-formulation similar to the pre-formulations of US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239, which comprises a low passim). 
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case it would have been obvious, with a reasonable expectation of success, to substitute the ester of a sugar derivative of US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239 (i.e. glycerol dioleate) for the ester of a sugar derivative of Ki et al. (sorbitan monooleate). 

Response to Arguments
Applicant requested that the Office hold in abeyance the rejections of the claims on the ground of nonstatutory double patenting until the Office indicates allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658